Citation Nr: 1715574	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-37 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent from November 14, 2008, to September 30, 2015, and a rating in excess of 20 percent thereafter, for post-operative residuals of a left ankle fracture, to include entitlement to an extraschedular rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Father




ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from July 1982 to December 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Milwaukee, Wisconsin, Regional Office (RO), which granted a 10 percent rating effective November 14, 2008. In January 2010, the Veteran had a hearing at the RO. In June 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. Transcripts of both hearings are in the record. 

In March 2014, the Board denied a rating in excess of 10 percent. The Veteran  appealed to the United States Court of Appeals for Veterans Claims (Court). In an August 2015 Memorandum Decision, the Court vacated the March 2014 Board decision as to the rating for the Veteran's left ankle disability and remanded the appeal to the Board.  In February 2016, the Board remanded the appeal to the RO. In February 2016, the RO increased the Veteran's rating to 20 percent effective September 30, 2015. In August 2016, the Director of Compensation Service denied entitlement to an extraschedular rating.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.

REMAND

The last adjudication by the RO of the Veteran's claim for an increased schedular rating was in an August 2016 supplemental statement of the case (SSOC). However, the issue of entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a December 2016 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Because when the issue of whether a Veteran is unemployable by reason of service-connected disorders is raised either specifically or by record evidence during a claim for an increased schedular rating, this matter must be again remanded. 

The case is REMANDED for the following action:

If not already accomplished, advise the Veteran of how to substantiate a claim for  TDIU and provide all necessary assistance. Adjudicate the TDIU issue and readjudicate the increased rating issue on appeal. If the benefits sought on appeal remains denied, the Veteran should be provided an SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).






